 



Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement dated as of May 11, 2006 is entered
into by and between The Greenbrier Companies, Inc. (“Company”) and William A.
Furman (“Executive”) and amends that certain Employment Agreement between such
parties dated as of September 1, 2004 (the “Employment Agreement”). For good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
     1. Executive’s Stock — Registration Rights. The preamble to Section 6 of
the Employment Agreement is amended by deleting the stricken text to read as
follows:
“The provisions of this section 6 of this Agreement, subject to the limitations
of Section 7.4, are intended to provide a mechanism for Executive to reduce or
liquidate his holdings of Stock in the event of termination of his employment.”
     2. Required Registration. The first sentence of Section 6.2 of the
Employment Agreement is amended by deleting the stricken text, and adding the
underlined text, to read as follows:
“At any time following a termination of Executive’s employment, if Executive
shall continue to be the record or beneficial holder of not less than 10 percent
of the outstanding Stock, and continuing for a period of five years from and
after the effective date of such termination, Executive may at any time give
written notice to Company (the “Notice”) that he contemplates the sale of not
less than 500,000 shares of Stock and may require that Company file with the
Commission a registration statement under the Securities Act with respect to the
shares of Stock set forth in such Notice.”
     3. Piggyback Registration. The first sentence of Section 6.3 of the
Employment Agreement is amended by deleting the stricken text, and adding the
underlined text, to read as follows:
“If at any time, at any time beginning upon the date of any termination of
Executive’s employment, and continuing for a period of five years from and after
the effective date of such termination, Company shall propose the registration
under the Securities Act of any securities of Company other than a registration
on Form S-8, Company shall give written notice of such proposed registration to
Executive.”
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     Except as hereby amended, the Employment Agreement shall remain in full
force and effect.

                  THE GREENBRIER COMPANIES, INC.    
 
           
 
  By:        /s/ Joseph K. Wilsted
 
   
 
  Title:        Chief Financial Officer
 
   
 
           
 
           /s/ William A. Furman                   William A. Furman    

 